Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The terminal disclaimer filed 8/3/2021 is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when the second cartridge is at the second separated position, the second cartridge interrupts a light path of the laser beam emitted toward the first photosensitive drum” as set forth in the claimed combination.
Independent claim 4 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: the developing cartridge being exchangeable independently from the photosensitive drum, and when the developing cartridge is at the separated position, the developing cartridge interrupts the laser beam for scanning the photosensitive drum.
Independent claim 7 is allowable over the prior art of record because the prior art of record does not teach or suggest: the second cartridge being exchangeable independently from a second photosensitive drum, and when the second cartridge is at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 16, 2021